[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          ________________________
                                                                FILED
                                 No. 10-13633         U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                            APRIL 11, 2011
                      D. C. Docket No. 1:07-cv-02660-CAP     JOHN LEY
                                                               CLERK
WASHTENAW COUNTY EMPLOYEES
RETIREMENT SYSTEM, on behalf of
itself and all others similarly situated,
CLARA R. SMITH,

                                                             Plaintiffs-Appellees,

                                      versus

PIEDMONT OFFICE REALTY TRUST, INC.,
f.k.a. Wells Real Estate Investment Trust, Inc.,
W. WAYNE WOODY, et al.,

                                                          Defendants-Appellants.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (April 11, 2011)

Before MARTIN, FAY and BLACK, Circuit Judges.

PER CURIAM:
      This appeal challenges the certification of a class in a securities fraud case.

Appellant challenges three rulings of the district court which can be summarized

as: (1) That the presumption of reliance as set forth in Affiliated Ute Citizens v.

United States, 406 U.S. 128, 92 S. Ct. 1456 (1972), is applicable; (2) The plaintiffs

are “typical” as required by Fed. R. Civ. P. 23(a)(3); and (3) The plaintiffs will

adequately represent the class as required by Fed. R. Civ. P. 23(a)(4).

      After studying the briefs and the record and hearing oral argument, we

affirm the rulings as to numbers (2) and (3). The problem with number (1) is that

the complaint does not support the ruling made by the district court on the

presumption of reliance. We do not decide whether a class is supportable without

the presumption of reliance nor whether a class would be supportable under

allegations in an amended complaint consistent with the arguments presented to

the district court and this court.

      We vacate the certification of the class and remand for further proceedings.

      VACATED AND REMANDED.




                                          2